Title: From John Adams to James Warren, 29 March 1776
From: Adams, John
To: Warren, James


     
      
       March 29. 1776
      
     
     Since the joyfull News of the Reduction of Boston by the Forces of the united Colonies, my Mind has been constantly engaged with Plans and Schemes for the Fortification of the Islands and Channells in Boston Harbour.
     I think that if Cannon and Ammunition, in the necessary Quantities can possibly be obtained, Fortifications ought to be erected upon Point Alderton, Lovells Island, Georges Island, Castle Island and Governers Island, Long Island and Moon Island, and Squantum, The Heights of Dorchester and Charlestown, and Noddles Island.
     The Expence of the Quantities of Cannon necessary to Make this Harbour impregnable, will be very great, But this must not be regarded.
     Cannot Vesseaux de Frize be placed in the Channell—cannot Hulks be Sunk—cannot Booms be laid across—nay cannot the Channell be filled up, or at least obstructed with Stone.
     Cannot Fire be employed as a Defence. I mean Fire Ships, and Fire Rafts—cannot Gallies or floating Batteries be used to advantage.
     We Suppose that the Fleet and Army, under General How are gone to Hallifax with Design to go up the River of Saint Lawrence, as early as possible in the Spring. They may go up the River, early in May, if not the latter End of April.
     We are taking Measures to give them such a Reception as they ought to have.
     The Baron de Woedke, is gone to Canada, a Brigadier.
     A Lady, at Braintree can furnish you with his Credentials which are very good. He is a great officer.
     Pray appoint a Committee to look for sulphur in our Colony. And let me know what Progress Salt Petre makes.
    